Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-11) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-18) US Patent 10/893402 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10/893402 B2 with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 10/893402 B2:
Pending Application (14/669,372)
US Patent 10/893402 B2 
1. A method for organizing and managing an incident response comprising:
providing a server computer running situational awareness software;
providing a plurality of users, each user in said plurality having an associated endpoint device having application software for communicating with said situational awareness software;
detecting the occurrence of a precipitating event;
at said server computer, receiving precipitating event data about said detected precipitating event;
at said server computer, beginning a session for said detected precipitating event, said session including said received precipitating event data;
said plurality of users conducting an operational response to said precipitating event;
during said conducting, said server communicating in real-time about said operational response with at least some endpoint devices of said plurality of users; and
after said operational response is completed, at said computer server:
terminating said session for said detected precipitating event; and storing an archive comprising said precipitating event data, said communications, and a
timestamp for each of said communications.

1, (Currently Amended) A method for providing decision support, comprising: at a server computer, associating a context role identifier with a user; receiving at an endpoint device a predetermined set of tasks assigned to said user; transmitting to said server computer, at a predetermined frequency, a current geographic location of said endpoint device while said user performs said assigned set of tasks;
receiving at said server computer an indication of an event associated with an event context and a geographic location of said event; and
if said endpoint device is determined to be within a notification threshold distance of said event based on a comparison of said recei ved current geographic location of said endpoint device to said geographic location of said event, transmitting a notification message to said endpoint device, the content of said message being determined based upon said context role identifier and said event context




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aultman et al. (2015/0294233 A1).
Regarding claim 1, Aultman discloses a method for organizing and managing an incident response comprising:
providing a server computer running situational awareness software (situation awareness software on computing device );
providing a plurality of users, each user in said plurality having an associated endpoint device having application software for communicating with said situational awareness software (see mobile computing [0015]);
detecting the occurrence of a precipitating event (events [0022]);
at said server computer, receiving precipitating event data about said detected precipitating event (see [0022], “attributes may be based on the intelligence needs of a particular event”);
at said server computer, beginning a session for said detected precipitating event, said session including said received precipitating event data (see fig. 2 wherein the process/session begins 202 regarding “data feed”);
said plurality of users (see “user’s” involved for response in [0016]) conducting an operational response to said precipitating event (see actionable response [0027]);
during said conducting, said server communicating in real-time about said operational response with at least some endpoint devices of said plurality of users (real-time [0028]); and
after said operational response is completed, at said computer server (see server [0015]):
terminating said session for said detected precipitating event (see [0026] sensor based event and therefore would end as sensor data provides); and storing an archive (see archive [0028]) comprising said precipitating event data, said communications, and a timestamp for each of said communications (see timestamp [0025]).
Regarding claim 4, Aultman discloses the method of claim 1, wherein said detecting the occurrence of a precipitating event further comprising a sensor detecting the occurrence of said precipitating event (see sensor [0026]).
Regarding claim 5, Aultman discloses the method of claim 4, wherein said precipitating event data comprises a detected geographical location of said precipitating event and a timestamp when said precipitating event was detected.
Regarding claim 6, Aultman discloses the method of claim 5, wherein said precipitating event data further comprises sensor data about said precipitating event collected by said sensor (see [0044] GPS and time/date, longitude and latitude etc.).
Regarding claim 7, Aultman discloses the method of claim 4, wherein said sensor is selected from the group consisting of: an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument (see GPS [0044]); an orientation or direction sensor (direction detection would require direction sensor); a pressure sensor; a thermal, heat, or temperature sensor; a force, density, or level sensor; a proximity (see proximity which would require a sensor for this in [0025]) or distance sensor; and an Internet-of-things device or sensor.
68
Regarding claim 8, Aultman discloses the method of claim 1, further comprising:
during said conducting, generating a plurality of additional data sets about said precipitating event and said operational response (see [0030], “This example may be stored so as to apply the training attributes to data sets from past, present or future data feeds.”) ; and
said storing an archive further comprising storing said plurality of additional data sets (“This example may be stored so as to apply the training attributes to data sets from past, present or future data feeds.”).
Regarding claim 9, Aultman discloses the method of claim 8, wherein each additional data set in said plurality of data sets further comprises a timestamp associated with the time when the data set was generated (see time stamps [0025]).
Regarding claim 10, Aultman discloses the method of claim 8, wherein said additional data sets comprise one or more data sets selected from the group consisting of: video (see video [0024]), still photographs (image stills [0020]), audio (audio [0020]), geographic location (gps, longitude/latitude [0044]), text messages, chat messages, maps, and sensor data.
Regarding claim 11, Aultman discloses the method of claim 10, wherein said sensor data is generated by a sensor selected from the group consisting of: an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument (see GPS in [0044]); an orientation or direction sensor (see direction [0025], thereby implying a directional sensor); a pressure sensor; a thermal, heat, or temperature sensor; a force, density, or level sensor; a proximity  (see proximity, thereby implying a proximity sensor [0025]) or distance sensor; and an Internet-of-things device or sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Aultman et al. (2015/0294233 A1) in further view of Lovati et al. (US 2016/0274770  A1).

Regarding claim 2, Aultman discloses the method of claim 1, further comprising:
Aultman does not specifically disclose however Lovati discloses said server associating with each endpoint device in said plurality of endpoint devices a context role identifier for said user of said endpoint device (see [0007] context aware optimizations);
in said conducting, said server exchanging data with one or more of said endpoint devices of said plurality of users about said operational response further comprises said server identifying which one or more endpoint devices in said plurality shall participate (see [0150], indicating nature of event for EMS, Police or Fire, and customized) in said exchanging data by comparing said context role identifier of said user of said each one or more endpoint devices with an event context associated with said data to be exchanged (see context aware represenations);
It would have been obvious to one or ordinary skill at the time of filing to combine the teachings of Lovati with that of Aultman. Doing so would conform two well-known standards.


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643